Order
Per Curiam:.
Appellants Deanthony Thomas and similarly situated fellow class members who obtained second .mortgages on Missouri real property that, were acquired and/or serviced by Respondents appeal from the rulings of the Circuit Court of Jackson County, Missouri, denying the Appellants’ motion to enforce settlement agreement and judgment relating to the defined term “Active Loan” (which was • incorporated into the terms of the judgment), denying the Appellants’ alternative motion to partially vacate the underlying judgment, and denying certain unnamed plaintiffs’ motion to intervene. Because a published opinion would have no jurisprudential value, we have instead provided a memorandum of law to the parties explaining our ruling. We affirm. Rule 84.16(b).